123 S.E.2d 508 (1962)
256 N.C. 227
Mrs. Addie BABSON
v.
CLAIROL, INC., and Jackson Beauty Supply Company.
No. 738.
Supreme Court of North Carolina.
January 12, 1962.
*510 Hackett & Weinstein, McLean & Stacy, Lumberton, William S. McLean, Lumberton, of counsel, for plaintiff, appellee.
Everett L. Henry, Henry & Henry, Lumberton, for defendant Clairol, Inc., appellant.
HIGGINS, Justice.
Clairol, Inc., is a foreign corporation engaged in the manufacture, sale, and distribution of hair dressing cosmetics. The products are manufactured in Connecticut. Sales are directed from the general office in New York City. These products are widely used by beauticians and are sold to *511 the public by drug stores throughout North Carolina. As far as the evidence discloses, deliveries are made here through the channels of interstate commerce. The plaintiff alleges the other defendant is a distributor, but the nature of its relationship with the appellant is otherwise undisclosed.
The appellant contends the evidence is insufficient to support the finding and conclusion that it is doing business in North Carolina to the extent necessary to enable the courts here to take jurisdiction and enter an in personam judgment. It contends the order denying its motion to vacate the service and require it to submit to the jurisdiction violates its Due Process rights under the 14th Amendment to the Constitution of the United States. Putnam v. Triangle Publications, Inc., 245 N.C. 432, 96 S.E.2d 445; Heath v. Kresky Mfg. Co., 242 N.C. 215, 87 S.E.2d 300; Lambert v. Schell, 235 N.C. 21, 69 S.E.2d 11.
Service on the Secretary of State is sufficient to bring into court a foreign corporation if it does not have a process agent and is doing business in this State. "Doing business in this State means doing some of the things or exercising some of the functions in this State for which the corporation was created." Harrington v. Croft Steel Products, Inc., 244 N.C. 675, 94 S.E.2d 803; Radio Station WMFR, Inc. v. Eitel-McCullough, 232 N.C. 287, 59 S.E.2d 779. "`Presence' in this state in this sense has never been doubted when the activities of the corporation there have not only been continuous and systematic, but also gave rise to the liabilities sued on, even though no consent to be sued or authorization to * * * accept service has been given." International Shoe Co. v. State of Washington, 326 U.S. 310, 66 S. Ct. 154, 90 L. Ed. 95; International Harvester Co. of America v. Kentucky, 234 U.S. 579, 34 S. Ct. 944, 58 L. Ed. 1479; Harrison v. Corley, 226 N.C. 184, 37 S.E.2d 489.
The appellant's business is cosmetics. The ultimate object is sale to the consumer. Without demand there would be no sale; and without the sale the appellant would be out of business. Consequently, the creation of the demand for the product and the sale to meet the demand are mud sills to successful operation. Appellant's demonstrational and promotional activities in North Carolina, to this end, (as shown by the affidavits) are so varied, extensive, and so directly tied to the purposes for which the company was created as to leave no serious question but that the appellant is and has been doing business here. The court so found. The evidence supports the findings. While each case must be decided on its own facts, nevertheless the cases cited lay down the rules for decision.
Other questions raised on the appeal are immaterial. Service upon the Secretary of State was effective to bring the appellant into court and require it to answer or otherwise plead. The order entered in the superior court is
Affirmed.